UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7506



TERRANCE HENDERSON,

                Plaintiff - Appellant,

          v.


COMMONWEALTH OF VIRGINIA; S. POWERS; CORRECTIONAL OFFICER RAMEY;
G. BAILEY; J. CRABTREE; CORRECTIONAL OFFICER WELCH; B. HUBBARD;
SERGEANT O’QUINN; SERGEANT DEEL; DOCTOR TATRO; LIEUTENANT ROSE;
TRACEY S. RAY; J. RASNICK; B. COX; A. BARTEE; C.P.S. KISER;
CAPTAIN TAYLOR; K. CHRIS; L. MULLINS; T. MCCOY; J. DEEL; L.
YATES; DOCTOR OHAI; NURSE SUTHERLAND; OFFICER GENTRY; OFFICER
STANLEY; K. MCCOY, Captain; J. MULLINS, Correctional Officer;
FRED SCHILLING, Health Administrator,

                Defendants - Appellees.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-408-GEC-MFU)


Submitted:   March 6, 2008                 Decided:   April 7, 2008



Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.
Terrance Henderson, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Susan A. Waddell, GUYNN,
MEMMER & DILLON, P.C., Salem, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Terrance Henderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. See Henderson

v. Virginia, No. 7:06-cv-408-GEC-MFU (W.D. Va. Sept. 21, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                              - 3 -